Exhibit 99.1 Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofOctober 20, 2007 REVENUE Gross Income $ 217,134,453 Less Cost of Goods Sold 105,628,869 Ingredients, Packaging & Outside Purchasing $ 55,450,350 Direct & Indirect Labor 38,469,393 Overhead & Production Administration 11,709,126 Gross Profit 111,505,584 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 51,443,292 Advertising and Marketing 2,404,155 Insurance (Property, Casualty, & Medical) 11,544,126 Payroll Taxes 4,405,480 Lease and Rent 2,925,500 Telephone and Utilities 1,075,299 Corporate Expense (Including Salaries) 7,497,900 Other Expenses 29,178,386 (i) Total Operating Expenses 110,474,138 EBITDA 1,031,446 Restructuring & Reorganization Charges 10,345,482 (ii) Depreciation and Amortization 5,121,407 Abandonment 142,314 Property & Equipment Impairment - Other( Income)/Expense 60,966 Gain/Loss Sale of Prop - Interest Expense 3,757,014 Operating Income (Loss) (18,395,737 ) Income Tax Expense (Benefit) (336,003 ) Net Income (Loss) $ (18,059,734 ) CURRENT ASSETS Accounts Receivable at end of period $ 138,235,830 Increase (Decrease) in Accounts Receivable for period (2,514,811 ) Inventory at end of period 56,722,913 Increase (Decrease) in Inventory for period (5,052,067 ) Cash at end of period 75,195,191 Increase (Decrease) in Cash for period 4,610,305 Restricted Cash 18,249,382 (iii) Increase (Decrease) in Restricted Cash for period 86,333 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 10,651,051 Increase (Decrease) LiabilitiesSubject to Compromise 171,992 Taxes payable: Federal Payroll Taxes $ 4,938,295 State/Local Payroll Taxes 3,160,037 State Sales Taxes 276,615 Real Estate andPersonal Property Taxes 7,938,509 Other (see attached supplemental schedule) 3,384,137 Total Taxes Payable 19,697,593 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended October 20, 2007 Description Amount Use Tax $ 483,802 Accr. Franchise Tax 1,397,609 Other Taxes 1,502,726 Total Other Taxes Payable $ 3,384,137 5th period (i)Other Expenses included the following items: Employee benefit costs 13,070,548 Facility costs (excluding lease expense) 1,047,315 Distribution/transportation costs 11,763,441 Local promotional costs 866,506 Miscellaneous 2,430,576 $ 29,178,386 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses Severance and related costs - Southern California bakery closings 7,047,585 Other 38,159 Reorganization expenses Professional fees 3,494,036 Interest income (398,026 ) Adjustments to lease rejection expense 170,976 (Gain)/loss on sale of assets (7,248 ) $ 10,345,482 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.8 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF OCTOBER 20, 2007 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended October 20, 2007 and balances of and period changes in certain of the Company’s accounts as of October 20, 2007, is unaudited. This MOR should be read together and concurrently with the Company’s first quarter 2008 Form 10-Q that was filed with the SEC on October 4, 2007 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR does not include certain quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of October 20, 2007 the Company had not borrowed under its $200 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of October 20, 2007 there were $122.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $60.3 million as of October 20, 2007.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 and 20 to the Company’s financial statements included in its Form 10-Q for the first fiscal quarter of 2008 ended August 25, 2007 for additional information, including a discussion of an amendment to our borrowing availability under our debtor-in-possession credit facility.)
